In an action pursuant to section 1503 of the Real Property Actions and Proceedings Law, inter alia, to declare the rights of the parties in certain property, plaintiffs appeal from an order of the Supreme Court, Queens County, dated June 24, 1976, which treated defendant’s motion as one to dismiss the complaint and granted the motion. Order reversed, without costs or disbursements, motion denied, and action remitted to Special Term for further proceedings consistent herewith. The Justice at Special Term concluded that the complaint "which may only be examined in the light of everything that has gone before is totally without merit and is, therefore, dismissed.” Sections 1521 and 1523 of the Real Property Actions and Proceedings Law require a declaration of the rights of the parties and a definitive resolution of the dispute litigated under article 15. We therefore remit the case to Special Term for the rendition of an appropriate judgment in accordance with those sections and for the taking of such proof as may be necessary, in the discretion of the Trial Justice, in order to comply with this determination (see Orrino v Norbon Homes, 35 AD2d 732). Gulotta, P. J., Hopkins, Margett and Rabin, JJ., concur.
9